UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6576


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRELL BRUNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00372-REP-1; 3:09-cv-00602-REP)


Submitted:   June 14, 2012                  Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrell Brunson, Appellant Pro Se.   Stephen        Wiley Miller,
Assistant United States Attorney, Richmond,         Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrell Brunson seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial     showing        of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating     that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brunson has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument      because    the    facts   and     legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3